DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on October 22, 2021 is acknowledged.  The traversal is on the ground(s) that the office action has not established a prima facie case for Species election.  This is found persuasive and therefore the restriction requirement submitted on June 23, 2021 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73-74, 76-77, 80-84, 86, 88-96 & 98-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar Arun et al. (WO 2017/149437) in view of Bolea (US 2015/0224307) and one having ordinary skill in the art.

Sridhar Arun et al. discloses;

73.  A method of treating a disease in a subject comprising implanting in said subject an apparatus or system (e.g., element 100) for stimulating the neural activity o (e.g., via the disclosed modulation of neural activity of an osteoneural nerve, pp 1, line 24-31), said apparatus or system comprising at least one actuator (e.g., via the disclosed transducer 102) configured to apply a signal to said at least one SLN or CST of the subject and a controller (e.g., element 104) coupled to the at least one actuator, the controller controlling the signal to be applied by the at least one actuator (e.g., pp 11, lines 25-37), wherein the signal stimulates the neural activity of to produce a physiological response in the subject; 1) positioning the at least one actuator of the apparatus in signaling contact with the at least one SLN or CST of the subject (e.g., via the disclosed communication element 106) ; and li) activating the apparatus or system [e.g., (pp. 12, lines 19-37) & (pp. 15, lines 24-39)].

74.  The method of claim 73, wherein said signal stimulates the neural activity of at least one SLN and wherein said physiological response is selected from the group consisting of: an increase in circulating calcitonin, an increase in bone density, a decrease in bone resorption, an increase in bone formation and a combination thereof (e.g., pp. 15, lines 24-28).

75. The method of claim 73, wherein said signal stimulates the neural activity of at least one CST and wherein said physiological response is selected from the group consisting of: a decrease in circulating calcitonin, a decrease in circulating T4, an increase in circulating PTH, a decrease in bone density, an increase in bone resorption, a decrease in bone formation and a combination thereof (e.g., pp. 15, lines 24-28).

76.  An apparatus (e.g., via the disclosed neuromodulation apparatus 100) for stimulating the neural activity of a patient, the apparatus comprising: an actuator (e.g., via the disclosed transducer 102) configured to apply a signal to said at least one SLN of the patient; and a controller (e.g., element 104) coupled to the actuator, the controller controlling the signal to be applied by the actuator, wherein the signal stimulates the neural activity of the SLN to produce a physiological response in the patient [e.g., (pp. 11, lines 25-37) & (pp. 12, line 19-37)].

77.  The apparatus according to claim 76, wherein the physiological response is one or more of: an increase in circulating calcitonin, an increase in bone density, a decrease in bone resorption or an increase in bone formation (e.g., pp. 15, lines 24-28).

78.  An apparatus for stimulating the neural activity (e.g., via the disclosed neuromodulation apparatus 100), the apparatus comprising: an actuator (e.g., via the disclosed transducer 102) configured to apply a signal to said at least one CST of the patient; and a controller (e.g., element 104) coupled to the actuator, the controller controlling the signal to be applied by the actuator, wherein the signal stimulates the neural activity of the CST to produce a physiological response in the patient [e.g., (pp. 11, lines 25-37) & (pp. 12, line 19-37)].

79. The apparatus according to claim 78, wherein the physiological response is one or more of: a decrease in circulating calcitonin, a decrease in circulating T4, an increase in circulating PTH, a decrease in bone density, an increase in bone resorption or a decrease in bone formation (e.g., pp. 15, lines 24-28).

80. The apparatus according to claim 77, wherein the signal is selected from the group consisting of an electrical signal, an optical signal, an ultrasonic signal and a thermal signal [e.g., via the disclosed nerve modulation apparatus using the transducer to apply voltage or current (pp. 13, lines 3-19)].

81. The apparatus according to claim 76, wherein the signal is an electrical signal, and the one or more actuators configured to apply said electrical signal is an electrode [e.g., (pp. 13. Lines 3-19) & (pp. 17, lines 31-35)].



83.  The apparatus according to claim 76, wherein the signal comprises an alternating current (AC) waveform or a direct current (DC) waveform [e.g., (pp. 13. Lines 3-19) & (pp. 17, lines 31-35)].

84.  The apparatus according to claim 76, wherein the signal comprises an electrical signal having a frequency of 0.1-100 Hz [e.g., (pp. 13, lines 9-28) & (pp, 18, lines 3-9)].


86.  The apparatus according to claim 76, wherein the signal has an current of 500 pA or less [e.g., (pp. 13, lines 9-28) & (pp, 18, lines 3-9)].

88.  The apparatus according to claim 76, wherein the actuator applies the signal intermittently (e.g., pp. 16, lines 36-40).

89. The apparatus according to claim 76, wherein the actuator applies the signal continuously (e.g., pp. 16, lines 36-40).

90.  The apparatus according to claim 76, wherein the apparatus further comprises a detector element to detect one or more physiological parameters in the patient (e.g., pp. 17, lines 3-8).

91. The apparatus according to claim 76, wherein the controller is coupled to said detector element, and causes the signal to be applied when the physiological parameter is detected to be meeting or exceeding a predefined threshold value (e.g., pp. 17, lines 3-8).

92.  The apparatus according to claim 91, wherein one or more of the detected physiological parameters is selected from the group consisting of sympathetic tone, parasympathetic tone, circulating calcitonin, circulating T4, circulating T3, or circulating PTH (e.g., pp. 15, lines 24-39).

93. The apparatus according to claim 91, wherein the one or more detected physiological parameters comprise an action potential or pattern of action potentials in a nerve of the patient, wherein the action potential or pattern of action potentials is associated with a calcitonin-associated disease (e.g., pp. 15, lines 24-39).

94.  The apparatus according to claim 91, wherein the one or more detected physiological parameters comprise an action potential or pattern of action potentials in a nerve of the patient, wherein the action potential or pattern of action potentials is associated with a thyroxine-associated disease (e.g., pp. 15, lines 24-39).


98.  The apparatus according to claim 76, wherein the stimulation of neural activity as a result of the one or more actuators applying the signal is substantially persistent [e.g., (pp. 16, lines 21-40)-(pp. 17, lines 1-20)].

99. The apparatus according to claim 77 wherein the apparatus is suitable for at least partial implantation into the patient (e.g., pp/ 12, line 19-37).

Sridhar Arun et al. discloses the claimed invention having a method and an apparatus for stimulating neural activity comprising implanting an apparatus comprising an actuator and controller to produce a physiological response in a patient via said stimulating by way of utilizing applied electrical stimulation via an electrical signal and/or waveform except wherein said apparatus specifically stimulates the neural activity of at least one superior laryngeal nerve and wherein signal has a signal intensity of 0.1T-5.0T.  Bolea teaches that it is well known to use methods and systems that provide stimulation pulses configured for selectively stimulating differing diameter fibers of nerves, such as the hypoglossal nerve or the superior laryngeal nerve (SLN) via nerve cuff electrodes, wherein said stimulation pulses are controlled by stimulation parameters such as a stimulation intensity [e.g., [0098], [0106], [0119] & [0157]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method and apparatus as taught by Sridhar Arun et al. with the use of the use of nerve cuff electrodes configured to stimulate the SLN as taught by Bolea since such a modification would provide the method and apparatus for stimulating neural activity comprising implanting an apparatus comprising an actuator and controller to produce a physiological response in a patient via said stimulating by way of utilizing applied electrical stimulation via an electrical signal and/or waveform wherein said apparatus specifically stimulates the neural activity of at least one superior laryngeal nerve for providing the predictable results pertaining to stimulating a specific nerve, regardless of physiological structure, in order to effectively treat a neurological condition [e.g., Bolea, [0098], [0106], [0119] & [0157]).  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the signal and/or waveform with having a signal intensity of 0.1T-5.0, since it has been held that discovering an optimum value of a result effective variable, i.e. an optimum stimulation value, involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 19800).

Response to Arguments
Applicant’s arguments with respect to claim(s) 73-74, 76-77, 80-84, 86, 88-96 & 98-100 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, , filed April 5, 2022, with respect to the 112, second paragraph claim rejections have been fully considered and are persuasive and have been withdrawn

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792